Exhibit 10.3
The Dress Barn, Inc.
30 Dunnigan Drive
Suffern, NY 10901
June 24, 2009
Michael Rayden
c/o Tween Brands, Inc.
8323 Walton Parkway
New Albany, Ohio 43054
Dear Michael:
On the date hereof, The Dress Barn, Inc. (“Parent”), Thailand Acquisition Corp.
(“Acquisition Sub”) and Tween Brands, Inc. (the “Company”) are entering into an
Agreement and Plan of Merger dated June 24, 2009 (the “Merger Agreement”),
pursuant to which Acquisition Sub will be merged with and into the Company, with
the Company surviving the Merger as a wholly owned subsidiary of Parent.
Capitalized terms used and not defined herein shall have the meanings ascribed
thereto in the Merger Agreement.
Reference is also made to the Employment Agreement effective as of December 3,
2008, between the Company and you (the “Employment Agreement”) and the Executive
Agreement effective as of December 3, 2008, between the Company and you (the
“Executive Agreement” and, together with the Employment Agreement, the “Rayden
Agreements”).
Effective upon the Effective Time, Parent, the Company and you hereby agree as
follows:
1. Prior to the Closing, but having effect at the Effective Time, the Board of
Directors of Parent shall adopt a resolution and shall take all other action
necessary to appoint you to the Board of Directors of Parent, to serve as a
director of Parent for a term expiring in 2010 or your earlier death,
resignation or removal. For at least one additional term ending no earlier than
2012, so long as you shall continue to be employed by the Company, the Board of
Directors of Parent shall nominate you for re-election to the Board of Directors
of Parent by the stockholders at the expiration of each term of your service on
the Board of Directors of Parent.
2. By your execution of this letter agreement, effective upon the Effective
Time, you hereby irrevocably tender your resignation as a director of Parent,
such resignation to take effect immediately upon termination of your employment
with the Company for any reason without any further writing, act or action by
you. You acknowledge and agree that such resignation is irrevocable and coupled
with an interest, and that Parent would not enter into this letter agreement
without your agreement as set forth in this paragraph 2. You further acknowledge
and agree that, notwithstanding anything to the contrary contained in the Rayden
Agreements, including, without limitation, Section 18 of the Employment
Agreement and Section 8 of the Executive Agreement, in the event that you shall
refuse to resign as a director of Parent immediately upon termination of your
employment with the Company for any reason or shall otherwise seek to maintain
your position as a director of Parent thereafter, neither the Company nor Parent
shall have any obligation to make any payments otherwise due to you under the
Rayden Agreements until your effective resignation as a director of Parent.

 

 



--------------------------------------------------------------------------------



 



Michael Rayden
June 24, 2009
Page 2
3. You further agree that, effective upon the Effective Time, the first
paragraph of Section 12(b) of the Employment Agreement is hereby deleted in its
entirety, and the following shall be inserted in lieu thereof:
“(b) Non-Competition. During the Non-Competition Period defined below, the
Executive shall not, directly or indirectly, without the prior written consent
of the Board, own, manage, operate, join, control, be employed by, consult with
or participate in the ownership, management, operation or control of, or be
connected with (as a stockholder, partner or otherwise), any business,
individual, partner, firm, corporation, or other entity that competes or plans
to compete, directly or indirectly, with the Company, its products, or any
division, subsidiary or affiliate of the Company (other than dressbarn, maurices
or any other business acquired by Parent after the Effective Time and not
engaged in the same business as the Company); provided, however, that the
“beneficial ownership” by the Executive after termination of employment with the
Company, either individually or as a member of a “group,” as such terms are used
in Rule 13d of the General Rules and Regulations under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), of not more than two percent (2%)
of the voting stock of any publicly held corporation, shall not be a violation
of Section 12 of this Agreement.”
4. You further agree that the second paragraph of Section 12(b) of the
Employment Agreement is hereby amended, effective upon the Effective Time, to
delete the last sentence thereof.
5. You further agree that, effective upon the Effective Time, the first
paragraph of Section 12(c) of the Employment Agreement is hereby deleted in its
entirety, and the following shall be inserted in lieu thereof:
“(c) Non-Solicitation. During the No-Raid Period defined below, the Executive
shall not, either directly or indirectly, alone or in conjunction with another
party, recruit or hire, or attempt to recruit or hire, interfere with or harm,
or attempt to interfere with or harm, the relationship of the Company, and/or
its subsidiaries with, any person who at any time was an employee, customer or
supplier of the Company and/or its subsidiaries or otherwise had a business
relationship with the Company and/or its subsidiaries.

 

 



--------------------------------------------------------------------------------



 



Michael Rayden
June 24, 2009
Page 3
6. Parent hereby agrees to cause the Surviving Corporation, as successor to the
Company, to assume and perform the obligations of the Company under the
Employment Agreement and the Executive Agreement and the Surviving Corporation
shall be entitled to enforce all of the Company’s rights under the Employment
Agreement and Executive Agreement, in each case, in the same manner and to the
same extent that the Company would be required to perform and entitled to
enforce as if no such succession had taken place. In addition, Parent hereby
agrees to cause the Surviving Corporation, as successor to the Company, for a
two-year period ending on the second anniversary of the Effective Time, not to
(a) seek to amend the Employment Agreement or the Executive Agreement or
(b) reduce, without your consent, any employee benefit, fringe benefit or
perquisite that you currently receive from the Company and that is disclosed (to
the extent required by Securities and Exchange Commission regulations) in the
Company’s most recent proxy statement.
7. You agree to take such further action and execute such further documents as
Parent may reasonably request to effectuate the foregoing agreements.
If the Merger Agreement shall be terminated without the Merger having been
consummated, this letter agreement shall automatically terminate and be of no
further force or effect.

 

 



--------------------------------------------------------------------------------



 



Michael Rayden
June 24, 2009
Page 4
Please acknowledge your agreement with this letter by signing below.

            Sincerely,

THE DRESS BARN, INC.
      By:   /s/ David R. Jaffe         Name:   David R. Jaffe        Title:  
President and Chief Executive Officer   

ACKNOWLEDGED AND AGREED:
TWEEN BRANDS, INC.

         
By:
  /s/ Michael Rayden    
 
 
 
Name: Michael Rayden    
 
  Title: Chairman and Chief Executive Officer    
 
        /s/ Michael Rayden           Michael Rayden    

 

 